Citation Nr: 1203099	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Evaluation of service-connected lumbar spine condition with bilateral lower extremity radiculopathy, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for hearing loss, left ear.

3.  Entitlement to service connection for hypertension, to include as secondary to the service-connected lumbar spine condition with bilateral lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for an increased rating for the lumbar spine disability, for service connection for left ear hearing loss, and for service connection for hypertension. 

The issues of evaluation of service-connected lumbar spine condition with bilateral lower extremity radiculopathy and entitlement to service connection for hearing loss, left ear, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

The Veteran's current hypertension is not causally connected to his service-connected lumbar spine condition with bilateral lower extremity radiculopathy or to any other aspect of his active service.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.   38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, May 2008 and December 2008 letters to the Veteran provided notice regarding what information and evidence is needed to substantiate his claim for service connection, including on a secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The claim for service connection was last adjudicated in August 2011. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private outpatient reports, and the Veteran's lay statements.  He was also afforded VA examinations in August 2008 and July 2011 and the reports are also of record.  In addition, the prior remand directives have been undertaken.  Specifically, a May 2011 letter asked the Veteran to clarify his VA Form 9 with respect to his lumbar spine and left ear hearing loss claims and asked him to submit authorization to release private medical records.  In addition, a VA examination was conducted.  Accordingly, the Board finds that the remand directives have been substantially complied with on the issue being decided, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA.  The Veteran was an active participant in the claims process by providing evidence and contentions, and appearing for his VA examinations.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.   Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

In this case, however, the Veteran is claiming that he has hypertension due to his service-connected lumbar spine disability.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability under 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under 38 C.F.R. § 3.310(b) (2011) the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

The Veteran's claims folder was reviewed in its entirety for evidence showing that the Veteran's hypertension is related to his lumbar spine disability, or otherwise related to his service.  The service treatment records reveal that during the February 1980 separation examination, the Veteran's blood pressure was 126/82 and the heart and vascular system were evaluated as normal upon clinical evaluation.  However, subsequent to the separation examination, in April 1980, the Veteran had a blood pressure reading of 138/90. Additionally, a private treatment report dated in April 1980 indicates that the Veteran's blood pressure was 140/90 at that time.  Yet, a May 1981 outpatient record shows a blood pressure reading of 126/82.

Records from the Veteran's private physician, Dr. G., reveal that the Veteran was diagnosed with hypertension in January 1999, nearly twenty years following his discharge from active service.  There is no indication in the record of regular high blood pressure readings, or a diagnosis of hypertension, prior to the 1999 diagnosis. 

VA treatment records dating since 2004 also confirm that the Veteran is diagnosed with hypertension.  Thus, the question in this case is not whether a current disability exists.  The Veteran has met this element of his service connection claim.  The question remains whether his current hypertension is causally connected to his service-connected lumbar spine disability or whether it is otherwise shown to be causally connected to service.

In support of his clam, the Veteran submitted an April 2008 statement from Dr. G. who stated that in review of the Veteran's service treatment records, it was noted that his blood pressure was as high as 160/90 on September 25, 1984.  However, September 25, 1984, was over four years after the Veteran's discharge from active service, and it is unclear what record Dr. G. was referencing, as there are no treatment reports in the record from that time period that document blood pressure readings as high as 160/90.  Also, the physician opined that "it is at least as likely as not with >50 percent probability, that [the Veteran's] current hypertensive and cardiac condition was probably aggravated by his chronic low back pain and lumbar spondylosis...."   The basis for this opinion was not, however, provided in the report.

The Veteran was afforded a VA hypertension examination in August 2008, during which the diagnosis was confirmed as essential hypertension.  The examiner opined that the Veteran's hypertension is less likely as not (less than 50/50 probability) caused by or a result of the service-connected spine condition.  The examiner's rationale was that there is no medical evidence that the type of spine condition evident in the Veteran (spondylothesis with disc bulges) causes hypertension.  The examiner noted that the Veteran's hypertension is most likely idiopathic and/or representative of a genetic predisposition.  The examiner also reviewed the Veteran's service treatment records and found evidence of two elevated pressures while in service, one in April 1980 (138/90) and the other on December 22, 1984, (143/77).  The examiner also noted that many other blood pressure readings taken in that time frame were within the range of normal.  

However, the Board notes that the December 22, 1984 blood pressure reading of 143/77 was contained in VA treatment records and was recorded several years after the Veteran's discharge from active service.  Additionally, the August 2008 VA examiner did not specifically opine as to whether the Veteran's current hypertension may be related to active service.  Further, while the examiner did indicate that the Veteran's hypertension is less likely as not caused by or a result of the service-connected spine condition, the examiner failed to opine as to whether the Veteran's hypertension is aggravated by the service-connected disability.  Thus, in May 2011, the Board remanded the matter for an additional opinion.

In July 2011, a VA examiner reviewed the claims folder, including private records, VA records and examination reports and opinions.  The examiner accurately summarized the Veteran's history, including the initial diagnosis of hypertension in 1999.  The examiner went on to state that while the Veteran demonstrated isolated incidents of elevated blood pressure readings in service, there was no indication of persistently elevated blood pressures while on active military duty, and no indication of an in-service diagnosis of hypertension.  The examiner went on to opine that the Veteran's has "most likely essential hypertension, given that review of records fails to [identify a secondary] cause."  The examiner also noted that "there is no medical basis to support the Veteran's current hypertension is due to, a result of or aggravated by his service-connected lumbar spine condition."  A thorough explanation was provided.  Hypertension, according to the examiner, is classified as either essential or secondary.  Essential hypertension has no clear-cut etiology and the pathogenesis of its development is poorly understood.  Essential hypertension is a primary condition and not secondary or due to any other factor.  Secondary hypertension is the result of another underlying condition or factor resulting in persistently elevated blood pressure.  The examiner listed the identifiable disorders associated with secondary hypertension, as identified in medical literature, and the list did not include a lumbar spine disorder or any other orthopedic disorder.  The examiner concluded by stating that while "it is well known that pain (such as might be experienced with back pain) can transiently elevate blood pressure in all individuals, this is a normal response to catecholamine release and such temporary elevations do not aggravate or cause the underlying condition of hypertension."

Thus, this claims folder includes a positive, but unsupported opinion from the Veteran's private physician as to the cause of his hypertension, as well as a thorough and explained VA examiner's opinion.  Because the VA examiner reviewed the record, rendered an opinion, and provided a thorough basis for the opinion, the Board finds that the probative value of the VA examiner's opinion outweighs that of the private examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Thus, the negative nexus evidence outweighs the positive nexus evidence in this case.

To the extent that the Veteran himself believes that his current hypertension is connected to active service or to his service-connected lumbar spine disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the diagnosis or etiology of hypertension is not competent medical evidence, as such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the preponderance of the medical evidence demonstrates that the Veteran's current hypertension is essential in nature, not secondary, and is not shown to be otherwise related to service or service-connected disability.  The Board finds the opinion of the VA examiner to be of greater probative value than the Veteran's lay contentions.  

For the reasons set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for hypertension on a direct or secondary basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for hypertension, to include as secondary to the service-connected lumbar spine condition with bilateral lower extremity radiculopathy, is denied.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim for an increased evaluation for the service-connected lumbar spine disability.

The Board recognizes that the most recent VA examination for the spine is dated in June 2008, more than three years ago.  Since that time, outpatient treatment records show that the Veteran's back condition may have worsened.  In particular, in April 2009, he was treated in a VA pain clinic and inquired as to options other than what was tried up to that point for managing pain.  He reported that despite medication he has "crisis breakthrough pain that send[s] him to his knees and take[s] away his breath."  The physician noted that laminectomy was performed previously, which helped with pain, but that "it is now becoming worse."  

Because a significant duration of time has passed since the most recent VA examination, and because VA outpatient records since that examination tend to suggest a worsening of the service-connected back disability, the Board finds that a new examination is needed to properly assess the current severity of the service-connected back disorder.  A remand is, therefore, necessary.

The Board also recognizes that at the June 2008 VA examination, the Veteran reported that he had two incapacitating episodes with prescribed bed rest in the prior year.  A review of the VA outpatient notes does not show such prescribed bed rest.  In June 2011 the Veteran provided a signed authorization form to obtain treatment records from his private physician, "Dr. Gobbel".  The RO sent the Veteran a letter indicating that they could not request the records because they did not know this particular doctor's address.  While the Board notes the Veteran spelled the physician's name incorrectly, it appears he was, in fact, referring to the Dr. Gobbo who provided a letter for the Veteran in the past and whose records are in the claims folder dating through March 2007.  Also, the Veteran's left ear hearing loss claim was denied on the basis that there was no current hearing loss disability in the left ear.  These private records may also contain evidence related to establishing that fact.  On the authorization form, the Veteran indicated that Dr. "Gobbel" treats him for "ALL" disabilities.  Thus, on remand, VA must attempt to obtain these outstanding and relevant private outpatient records.  38 C.F.R. § 3.159(c)(1) (2011).  The Veteran is hereby notified that he should take extra care in completing the authorization form and should, at a minimum, be sure the name of the physician is spelled correctly.

Finally, a review of the VA treatment records in the claims folder reveals that the most recent VA treatment records are dated in April 2011 from the VA Medical Center (VAMC) in Lincoln, Nebraska.  On remand, the RO/AMC should seek updated and potentially relevant records from this facility and associate them with the claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA treatment facility in Lincoln, Nebraska, dating since April 2011.

2.  After securing an updated authorization form, assist the Veteran in obtaining relevant private treatment records from Dr. Gobbo.  If an address is needed, the RO/AMC should refer to the April 2008 letter provided by Dr. Gobbo, which shows the physician's full address at the bottom.  Records dating from March 2007 to the present should be sought and associated with the claims folder.  Any negative response should also be associated with the claims folder and the Veteran notified of such.

3.  After the above required records development has taken place, the RO/AMC should schedule the Veteran for a VA spine examination to assess the current severity of his service-connected lumbar spine disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  The examiner is asked to report all relevant findings, to include range of motion and the degree at which pain begins, as well as any associated neurologic findings, functional loss, weakness, fatigability, and frequency and duration of incapacitating episodes.  A rationale for any opinions expressed should be provided.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


